ORDER
RAMBO, District Judge.
THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:
On April 29, 1985, the Magistrate filed a report recommending that the petitioner’s Petition for a Writ of Habeas Corpus be denied. On May 24, 1985, the undersigned entered an order adopting the Magistrate’s report. On June 7, 1985, this court received a letter from petitioner in which he stated that this court had failed to address his response to the Magistrate’s report, a *98request for extension of time and a request for appointment of counsel.
Petitioner is correct in noting that these documents were not available to the undersigned at the time the May 24, 1985 order was filed. Petitioner is incorrect in stating that the aforesaid documents were timely filed. Petitioner states that the Magistrate’s report, which was filed on April 29, 1985, was served on him on May 2, 1985. Petitioner’s papers should have been filed no later than May 13, 1985. Petitioner was advised by the Magistrate of the time requirements. Petitioner could have at least filed his motion for extension of time before the deadline. The documents filed on May 17,1985 will be deemed untimely filed.
IT IS THEREFORE ORDERED THAT:
1. Petitioner’s documents filed on May 17, 1985 are deemed not timely filed.
2. The order of May 24, 1985 is deemed in effect.